DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “connection means” in claim 6 and claim 17.  Based on a review of Applicant’s specification, the connection means is described as being a press-stud, a clip, a hook, hook-and-loop fastener, or a button.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swoope (US2017/0055616).
Regarding claim 1, Swoope discloses a hair-holding device, fully capable of being used for hair-curling and for holding hair in a wound arrangement for a period of time in order to provide the hair with curls when the hair-holding device is removed, comprising: 
a substantially toroidal main body (14) comprising a closed loop having an aperture (center hole, best shown in Figure 1) through which a length of hair to be curled is extended in use (since the substantially toroidal main body comprises an aperture, it is fully capable of having a length of a user’s hair extended therethrough for subsequent curling); and 
at least one loop (refer to annotated Figure 1, below), fully capable of being used for curling hair (since the at least one loop comprises a central aperture therethrough, it is fully capable of accepting a portion of a user’s hair and having the hair wrapped about the loop, thereby imparting a curl in the user’s hair), wherein the loop that is fully capable of being used for curling hair comprises a closed loop (refer to annotated Figure 1, below) around which one or more lengths of hair to be curled are wound repeatedly in use (since the at least one loop comprises a central aperture as shown in the annotated Figure below, it is fully capable of accepted one or more lengths of hair and used in a manner such that the at least one length of hair is wrapped/wound repeatedly about the at least one loop), and has an attachment means (12; 40, 42) comprising an elongate member (16) sized to tightly encircle the closed loop of the toroidal main body in order to removably attach (“snap-fastener”, refer to Paragraph [0019]; hook-and-loop fastener, refer to Figure 5) the at least one loop, fully capable of curling hair, to the main body in a substantially fixed position (Figure 1 shows the hair-curling loop abutting the main body thereby resulting in a substantially fixed position, i.e. since the two bodies abut, one of ordinary skill would anticipate that the hair-curling body would need to be tugged in order to be moved about the perimeter of the main body) on the perimeter (exterior surface of the toroid) of the main body such that the loop, fully capable of being used to curl hair, abuts the main body (refer to annotated Figure 1, below).

    PNG
    media_image1.png
    645
    971
    media_image1.png
    Greyscale

Regarding claim 5, Swoope discloses the device of claim 1 wherein the device comprises a plurality of loops (best shown in Figures 1-2 wherein three loops are depicted as being connected to the main toroidal body), fully capable of being used for curling hair, each having respective attachment means to attach the hair-curling loops to the main body (best shown in Figures 1-2 wherein three loops are depicted, each having respective attachment means).
Regarding claim 6, Swoope discloses the device of claim 1 wherein the elongate member (16) that is attached to its loop, fully capable of curling hair, in a substantially fixed position (best shown in Figure 4 wherein a first end of the elongate member is shown to envelop the hair-curling loop to substantially fix the hair-curling loop) comprises two free ends (best shown in Figure 4, wherein a first free end is the left end of 16 and the second free end is the end having the closed loop enveloping the hair-curling loop) comprising connection means (12; 40, 42) to releasably connect the two free ends such that the elongate member forms a closed loop (best shown in Figure 1).
Regarding claim 16, Swoope discloses the device of claim 6 wherein the connection means comprises at least one of a press-stud (12), and a hook-and-loop fastener (40, 42).
Regarding claim 17, Swoope discloses the device of claim 1 wherein the elongate member (16) is attached at a first end (right end, refer to Figure 4) to its loop, fully capable of being used for curling hair, in a substantially fixed position (the right end of the elongate member, as best shown in Figures 4 and 5, wherein the right end is shown to envelope the hair-curling loop, thereby substantially fixing the position of the hair-curling loop) and has at its free end connection means (snaps, 22, disposed on left side, refer to Figure 4; hook and loop fastener, best shown in Figure 5) to releasably connect (a snap fastener is a releasable connection means) the elongate member in a closed loop (best shown in Figure 1).
Regarding claim 18, Swoope discloses the device of claim 17 wherein the connection means comprises at least one of a press-stud (best shown in Figure 4), and a hook-and-loop fastener (best shown in Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Swoope as applied to claim 1 above, and further in view of Andersen (WO2005/117638).
Regarding claim 21, Swoope discloses the device of claim 1, as applied above.  Swoope does not thus far disclose wherein the main body comprises at least one groove formed around its outer periphery.  Andersen discloses a device (10, Figures 1-13), capable of being used for curling hair, comprising a substantially toroidal shaped main body (30 and 32, Figure 4) and an additional loop (20), capable of being used for hair curling, wherein the toroidal main body comprises a groove (“groove”, denoted as 28 in the specification but depicted as 38 in Figure 4).  Andersen’s main toroidal body provides a groove for retaining a hair elastic therein during non-use of the hair device (refer to Page 11, third paragraph), so that the additional loop doesn’t get lost/separated from the main toroidal body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swoope’s device such that the main body comprises at least one groove formed around its outer periphery, as taught by Andersen, since such a modification provides a means for storing additional hair elastics/loops during non-use of the hair device.
Claims 1, 5-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neary (US2001/0029963) in view of Shyu (US2010/0252064) and Grimm (US2014/0083444).
Regarding claim 1, Neary discloses a device, fully capable of being used for hair-curling (10, 10’, 10”, 10’’’, 10’’’’, 10’’’’’) and for holding hair in a wound arrangement for a period of time in order to provide the hair with curls when the device is removed, comprising: 
a substantially toroidal main body (11, 30, 40, 50, 60, 70) comprising a closed loop (best shown in Figures 1, and 6-10) having an aperture (not labeled but is the central through-hole of the main body, best shown in Figures 1, and 6-10) through which a length of hair is extended through in use and is fully capable of subsequently being curled (since the main loop comprises an aperture, it is fully capable of accepting a length of a user’s hair, wherein a user may wrap their hair about the loop to form a curl); and 
at least one loop (13), fully capable of being used for hair-curling, wherein the loop, fully capable of being used for hair-curling, comprises a closed loop around which one or more lengths of hair to be curled are wound repeatedly in use (since the additional loop comprises an aperture therethrough, it is fully capable of accepting a length of a user’s hair, wherein a user may wrap their hair about the loop to form a curl) such that the hair-curling loop abuts the main body (best shown in Figures 1, and 6-10).  
Neary does not disclose an attachment means comprising an elongate member sized to tightly encircle the closed loop of the toroidal main body in order to removably attach the loop, fully capable of being used for curling hair, to the main body in a substantially fixed position on the perimeter of the main body such that the loop, fully capable of being used for curling hair, abuts the main body; however, Neary does disclose that “while attachment of the loops to the central band is preferably integral, other forms such as adhesives, glues and the like could also be used” (refer to Paragraph [0034]), thereby demonstrating that modifying the means by which the at least one loop, fully capable of being used for hair-curling, is attached to the main body is within the scope of the invention.  
	Shyu discloses a similar invention (Figures 1-5, and 7), fully capable of being used to curl hair, comprising a substantially toroidal main body (1, 2) comprising a continuous loop (refer to Figures 1-5, and 7) and having an aperture therethrough which is fully capable of being used for extending a user’s therethrough such that a user may wrap their hair about the continuous loop to affect a curl in the user’s hair, and an additional loop (13), fully capable of being used for hair-curling by extending a user’s hair therethrough and wrapping the hair thereabout, attached to the main body via a fastener (not labeled in Figures 1-2, 5 but is the rectangular fitting disposed between the main loop body and the additional loop). Thus, Shyu demonstrates that it is well-known to attach a main body with at least one additional loop via a fastening device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neary’s device, fully capable of being used for hair-curling, such that the at least one loop is attached to the main body via an attachment means such as a coupling, as taught by Shyu, since Neary discloses that the coupling means can be modified and since Shyu demonstrates that such a configuration is well-known in the art.  The combination of Neary and Shyu does not disclose the attachment means comprising an elongate member sized to tightly encircle the closed loop of the toroidal main body in order to removably attach the loop, fully capable of being used for curling hair, to the main body in a substantially fixed position on the perimeter of the main body such that the loop, fully capable of being used for curling hair, abuts the main body.
	Grimm discloses a similar hair-holding device (“attachment device”, refer to Paragraph [0032]) such as a pony-O (refer to Paragraph [0017]), analogous with the main body of the device of the combination of Neary and Shyu, wherein multiple hair-holding devices may be used together (“either alone or in combination”, refer to Paragraph [0032]), and wherein multiple components of the hair-holding device are removably attached thereto via attachment means (104a of Figure 1; 140 of Figures 6-7), wherein the attachment means comprises an elongate member (105a; 144a and 144b of Figure 6) sized to tightly (refer to Paragraph [0012] which states that Grimm’s device intends to cure the deficiency of prior art that permits attachments to spin about a main body, thus, in order to prevent spinning, the attachment means are tightly encircled about the main body) encircle (refer to Figure 1; refer to Figures 6-7) the hair-holding device in a substantially fixed position on the perimeter of the main body (referring to Figure 1, a main body, 102a comprises an elongate member 105a, encircling the main body in order to removably attach items thereto; or a hair accessory such as 150b, c of Figure 5; Figures 6-7 depict an elongated attachment means, 140, comprising hook and loop fasteners at opposing ends thereof for forming a loop about pony-O/main body and the additional hair accessory, as best shown in Figure 7, refer additionally to Paragraph [0043]; additionally refer to Figure 8 and Paragraph [0044] which discloses another elongated attachment means, 140d, that may comprise hook-and-loop fasteners for encircling a main body in order to removably attach an additional hair accessory thereto; additionally refer to Figure 10 and Paragraph [0046] which further illustrates a main body, 100e, having an additional hair accessory, 150d, being removably attached to the main body via an attachment means, 140 that tightly encircles the main body).  Thus, Grimm demonstrates that it is well-known to attach multiple hair accessories to a pony-O/main body, removably, via an elongate attachment means in order to ensure the direction/arrangement of the accessories stays in place and does not rotate about the pony-O/main body during use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair-holding device, fully capable of being used for hair-curling, of the combination of Neary and Shyu, such that the at least one loop, fully capable of hair-curling is attached to the main body via a removable attachment means, wherein the removable attachment means comprises an elongate member sized to tightly encircle a ring of the toroidal main body in order to removably attach the hair-curling loop to the main body in a substantially fixed position on the perimeter of the main body, as taught by Grimm, since Grimm demonstrates that such a modification provides the advantage of ensuring that any attachments remain in the same orientation as applied, during use of the device. 
Regarding claim 5, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  Neary further discloses a plurality of loops (refer to Neary Figure 1, wherein six loops are depicted being connected to the main body; Neary Figure 6, wherein three loops are depicted being connected to the main body; refer to Neary Figure 7, wherein four loops are depicted being connected to the main body; refer to Neary Figure 8, wherein five loops are depicted being connected to the main body; refer to Neary Figure 9, wherein five loops are depicted being connected to the main body; refer to Neary Figure 10, wherein six loop are depicted being connected to the main body), fully capable of being used for hair curling.  It would be obvious to modify the attachment means for each of the additional loops, as taught by Grimm, for the same reasons as stated in the rejection to claim 1, i.e. the modification provides the advantages of ensuring that the additional loops remain in the same location as installed, when worn by a user.
Regarding claim 6, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  Per the modification addressed in claim 1, the various attachment means of Grimm were incorporated into the device of the combination of Neary and Shyu, wherein each of Grimm’s attachment means comprise an elongate member (105a; 144a and 144b of Figure 6; 140d of Figure 8) attached to the additional hair accessory, wherein the additional hair accessory is analogous to the at least one loop, fully capable of being used for hair-curling, of the combination of Neary and Shyu, in a substantially fixed position (best shown in Figure 8, wherein the elongate member, 140d, is shown to be attached via a slit in the additional accessory, whereby the slit would provide a substantially fixed positioning of the elongate member; additionally refer to Paragraph [0012] which demonstrates that Grimm intends to reduce any movement of the attached members to the main body), the elongate member comprising two fee ends (top and bottom ends as best shown in Figures 6 and 8) comprising connection means (the two free ends comprise mating hook-and-loop fasteners, refer to Paragraph [0044]) to releasably connect the two free ends such that the elongate member forms a closed loop (best shown in Figure 7).  Thus, the combination discloses all the limitations of claim 6.
Regarding claim 16, the combination of Neary, Shyu, and Grimm discloses the device of claim 6, as applied above.  Per the modification addressed in claim 1, the attachment means of Grimm was incorporated into the device of the combination of Neary and Shyu, wherein Grimm’s attachment means further comprise connection means, and the connection means comprise press-studs and hook-and-loop fasteners (refer to Grimm Paragraph [0033]).  
Regarding claim 17, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  Per the modification addressed in claim 1, the attachment means of Grimm were incorporated into the device of the combination of Neary and Shyu, wherein Grimm’s attachment means comprises an elongate member (105a; 144a and 144b of Figure 6; 140d of Figure 8) that is attached at a first end to its additional hair accessory, which is analogous to the at least one loop, fully capable of being used for hair-curling, of the combination of Neary and Shyu (a first end of the looped attachment means is attached to a loop of an additional hair accessory, as best shown in Figure 8) in a substantially fixed position (best shown in Figure 8, wherein the elongate member, 140d, is shown to be attached via a slit in the additional accessory, whereby the slit would provide a substantially fixed positioning of the elongate member; additionally refer to Paragraph [0012] which demonstrates that Grimm intends to reduce any movement of the attached members to the main body) and has at its free end connection means to releasably connect the elongate member in a closed loop (Grimm’s attachment means comprises two free ends, opposite the first end, that comprise mating hook-and-loop fasteners, refer to Paragraph [0044], which, when connected, form a closed loop).
Regarding claim 18, the combination of Neary, Shyu, and Grimm discloses the device of claim 17, as applied above.  Per the modification addressed in claim 1, the attachment means of Grimm was incorporated into the device of the combination of Neary and Shyu, wherein Grimm’s attachment means comprise connection means, and the connection means are press-studs and hook-and-loop fasteners (refer to Grimm Paragraph [0033]).  
Regarding claim 22, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  The combination does not thus far disclose only a single loop for hair curling; however, the combination does disclose that the number of loops capable of curling hair can be modified since Neary shows embodiments having six loops (Figures 1, 10), three loops (Figure 6), four loops (Figure 7),  and five loops (Figures 8-9). Shyu further discloses wherein the device comprises only a single loop (13), fully capable of being used to curl hair, thereby demonstrating that it is well-known to provide only a single additional loop, capable of being used for curling hair, attached to a main body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Neary, Shyu, and Grimm to have only one additionally loop attached to the main body, wherein the additional loop is fully capable of being used for curling hair, as taught by Shyu, since Neary demonstrates that the number of loops can be changed and since Shyu demonstrates that providing only a single loop is well-known in the art. The combination, as modified, does not thus far disclose wherein the one additional loop/hair-curling loop and main body are sized such that the one additional loop/hair-curling loop is positionable around the main body in a substantially concentric arrangement; however, the combination does disclose that the size of loop capable of curling hair can be modified as best shown in comparing Figures 8 and 9 of Neary, wherein the loops of Figure 8 are small compared to the main body, and the loops of Figure 9 are larger compared to the main body; further, Neary discloses that the effective size of the main loop can be “reduced by a factor of two by twisting the central band 11”, (refer to Paragraph [0016]).  Thus, Neary demonstrates that the relative size of the main body and the additional loop can be modified.  Providing the additional loop to be larger than the main loop would involve a matter of a change in size of a component of an invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Neary, Shyu, and Grimm such that the hair-curling loop and main body are sized such that the one additional loop/hair-curling loop is positionable around the main body in a substantially concentric arrangement, since the combination demonstrates that the size of the main body can be reduced and the size of the additional loop can be increased, and since such a modification would have involved a mere change in the size of a component of an invention and it has been held that a change in size is within the level of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neary, Shyu, and Grimm as applied to claim 1 above, and further in view of McKeown (US5706836).
Regarding claim 19, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above.  The combination does not thus far disclose wherein the loops, fully capable of being used for curling hair, comprise a foam body. McKeown discloses various hair holding devices in loop format including headbands (1A-1E) or pony-O’s (Figures 3A -3C), wherein the loops may be formed of foam (refer to Column 6, lines 9-11), thereby demonstrating that foam is a well-known material for use in hair loops. The combination of Neary, Shyu, and Grimm discloses the claimed invention except for teaching that the loops capable of being used for curling hair are made of foam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Neary, Shyu, and Grimm such that the loops, fully capable of being used for curling hair, are made of foam, as taught by McKeown, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice; additionally, such a modification provides the advantage of providing a cushion to a user’s head during use.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neary, Shyu, and Grimm as applied to claim 1, above, and further in view of Panel et al. (US6047708).
Regarding claims 25 and 26, the combination of Neary, Shyu, and Grimm discloses the device of claim 1, as applied above. The combination does not disclose wherein the loops, fully capable of curling hair, comprise a satin or a silk covering; however, the combination does disclose the loops comprise a fabric/lace covering (refer to Neary Figure 9) and further that “different materials such as pleated scrunchy types can be…formed about an elastic ring” (refer to Neary Paragraph [0035]).
Panel discloses a similar device comprising a loop (20, 32, 36, 38; best shown in Figures 2-4, and 5) having a central hole therethrough (22, Figures 2-4 and 5) for receiving a user’s hair, the hair being wrapped about the loop (refer to Figures 10-12), thereby imparting a wave/curl to a user’s hair. The loop may be covered with a material such as satin or silk (refer to Column 4, lines 39-45) so that as a user’s hair is inserted through the central hole, the hair easily slides against the silk or satin, thereby reducing hair breakage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Neary, Shyu, and Grimm such that the loops, fully capable of curling hair, comprise a silk or satin covering, as taught by Panel, since such a modification provides the advantage of reducing hair breakage during use.

Claim 1 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwegbu (US2017/0258192) in view of McRoberts (US2005/0056298).
Regarding claim 1, Iwegbu discloses a hair-curling device (100, 200, 300, 400, 500, 600; additionally refer to Figures 1A-1D) for holding hair in a wound arrangement for a period of time in order to provide the hair with curls when the device is removed, comprising: 
a substantially toroidal main body (102, 202) comprising a closed loop (best shown in Figures 1A-2B) having an aperture (central hole disposed on an interior of main body, as best shown in Figures 1B, 1C, 2B) through which a length of hair to be curled is extended in use (refer at least to Paragraph [0066]); and 
at least one hair-curling loop (104, Figure 1A; 204, 205, Figure 2A), wherein the hair-curling loop comprises a closed loop (best shown in Figures 1B-1C; 2B) around which one or more lengths of hair to be curled are wound repeatedly in use, and has an attachment means (116, 216) in order to removably attach (“permanent mating or reversible mating”, refer to Paragraph [0058]) the hair-curling loop to the main body in a substantially fixed position on the perimeter of the main body such that the hair-curling loop abuts the main body (best shown in Figures 1B, 1C, 2B). Iwegbu does not explicitly disclose wherein the attachment means comprises an elongate member sized to tightly encircle the closed loop of the main body in a substantially fixed position on the perimeter of the main body; however, the attachment means is depicted as encircling the main body (refer to Figures 1A-1C, and 2B) and Iwegbu further discloses that the attachment means may comprise snaps, hooks, loops, holes, VELCRO, stitches, clips “or any other attachment means” (refer to Paragraph [0065]).
McRoberts discloses a similar hair-holding device (refer to Figure 33) comprising a main body (4) and at least one additional loop (52), analogous to the at least-one hair-curling loop, wherein the additional loop is releasably attached (refer to Paragraph [0080, 0082]) to the main body via an elongate attachment means (56, 42; refer to Figures 33 and 25-32), wherein the elongate means tightly encircle the closed loop (referring to Figures 26, 30, and 32, the elongate attachment means are depicted as being prong type clips, comprising a small tapering aperture through which the main loop extends, thereby tightly encircling the closed loop). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwegbu’s hair-curling device such that the attachment means comprises an elongate member, as taught by McRoberts, such that the elongate means tightly encircles the closed loop since such a modification would have involved a simple substitution of one known element for another to obtain predictable results.
Regarding claim 21, the combination of Iwegbu and McRoberts discloses the device of claim 1, as applied above. Iwegbu further discloses an embodiment wherein the main body comprises at least one groove (611, Figure 6A) formed around its outer periphery (bottom edge, best shown in Figure 6A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hair-curling device of the combination of Iwegbu and McRoberts to include a groove formed around its periphery, as taught by Iwegbu, since such a modification provides the advantage of enabling a user to easily wrap hair at the front of the head that may have a shorter length.
Regarding claim 22, the combination of Iwegbu and McRoberts discloses the device of claim 1, as applied above. Iwegbu further discloses wherein the device comprises a single hair-curling loop, and the hair-curling loop and main body are sized such that hair-curling loop is positionable around the main body in a substantially concentric arrangement (best shown in Figures 1A-1B).

Response to Arguments
Objections to the Specification
Applicant’s amendments to the claims overcome all previous objections to the specification; thus, all previous objections to the specification are withdrawn.
Claim Objections
Applicant’s amendments to the claims overcome all previous claim objections; thus, all previous claim objections have been withdrawn.
Claim Interpretation
The Examiner has reconsidered the previous 35 U.S.C. 112(f) claim interpretation applied to claim 1 regarding the phrase “attachment means”; since the attachment means are described as having the further structure of an elongate member, the phrase “attachment means” is no longer being interpreted under 35 U.S.C. 112(f).
It is noted however, that the phrase “connection means” of claims 6 and 17 is interpreted under 35 U.S.C. 112(f) as stated above.

35 U.S.C. 112(a)
Applicant has cancelled claim 20; thus, the previous 35 U.S.C. 112(a) rejection of claim 20 has been withdrawn.
35 U.S.C. 112(b)
Applicant’s amendments to claims 1, 6, and 17 overcome all previous 35 U.S.C. 112(b) rejections; thus, all previous 35 U.S.C. 112(b) rejections are withdrawn.
35 U.S.C. 102
Argument #1:
Tsai discloses hair clips, not closed loops for curling hair. In Tsai, the elastic attachment portion has a hole in it and therefore goes only partially around the elastic cord element rather than encircling it.
Response #1:
Applicant’s arguments with respect to claims 1 and 5 as anticipated by Tsai (DE202013006042) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument #2:
Claim 1 of Swoope discloses that the hair strands are secured to the snap fastener. Thus, the hair strands are held tightly by the loop of flexible material (16). It would not be possible to repeatedly wind a length of hair to be curled around the loop of flexible material disclosed by Swoope. Consequently, the loops of flexible material in Swoope are not and cannot be used as “hair-curling loops”.
Response #2:
Swoope provides a hair holding device comprising a substantially toroidal body (14) and a plurality of attachments (18) removably attached to the main body via an elongate member (16). The plurality of attachments comprise a closed loop (refer to cropped and annotated Swoope Figure 1, below) proximate the substantially toroidal body, the closed loop further comprise a central opening (refer to annotated Figure below) through which the elongate member extends. Since the aperture permits passage of the elongate member, the aperture is additionally capable of accepting small portions of a user’s hair such that small portions of a user’s hair may be repeatedly wrapped about the attachments. When the device is left in a user’s hair for an extended period of time, a curl will be imparted on the user’s hair.  

    PNG
    media_image2.png
    570
    742
    media_image2.png
    Greyscale

Argument #3:
The band (14) of Swoope is for attaching the hair extension apparatus to a separate clump of hair. The hair strands (18) in Swoope are not extended through the band (14). By contrast, in present claim 1, a length of hair to be curled is extended through the aperture in the main body and is then wound repeatedly around the closed loop of the or each hair-curling loop. This is simply impossible with the device disclosed by Swoope because the hair extension strands are already secured within the loop of the flexible material.
Response #3:
Swoope’s device is configured similar to that of Applicant’s invention, i.e. a central loop (14), having a plurality of loops (top portion of each of 18) affixed to the central loop, via removable connections (16). Each of the plurality of loops comprises an open area through which the removable connection extends, thus, a portion of a user’s hair may also extend through the same opening. This is also how the instant invention works, i.e. each of the plurality of “hair-curling loops” has a central opening. The central opening of these hair-curling loops houses both the connection means and the user’s natural hair. Since Applicant’s invention is capable of performing a hair-curling function, then the invention of Swoope is similarly capable of performing a hair-curling function. 
35 U.S.C. 103
Argument #4:
Regarding the combination of Neary (US2001/0029963), Shyu (US2010/0252064), and Grimm (US2014/0083444), a person of ordinary skill in the art would not have considered combining these three quite distinct inventions in the way the examiner has described. Indeed, it appears that it is only with the benefit of hindsight, having seen the present invention, that the Examiner was able to formulate this intricate chain of reasoning.
Response #4:
Neary discloses a substantial toroidal main body (11, Figures 1-5; 30, Figure 6; 40, Figure 7; 50, Figure 8; 60, Figure 9; 70, Figure 10) and a plurality of loops (13, Figures 1-5; 31, Figure 6; 41, Figure 7; 51, Figure 8; 61, Figure 9; 71, Figure 10) attached to the main toroidal body, wherein the toroidal main body and the plurality of loops are fully capable of being used for wrapping a user’s hair thereabout, leaving the device in a user’s hair for a period of time and upon removal of the device, the user’s hair will have a curl. Neary differs, structurally, from the claimed invention only in the means by which the plurality of loops are attached to the toroidal main body. In the embodiments depicted in the figures, Neary discloses the plurality of loops as being integral with the main toroidal body. Neary further discloses decorative items attached to the main toroidal body (best shown in Figures 7-9). It is well-known to make something integral or separable and such a modification is considered to be within the level of ordinary skill in the art. The teachings of Shyu are provided only to show that multiple loops for extending a user’s hair therethrough may be formed separately, then coupled and the teachings of Grimm were provided to show means for removably fixing attachments to a main toroidal body. Modifying Neary such that the plurality of loops that are attached to the main toroid to be releasably attached provides the well-known advantage of allowing a user to customize/configure their hairstyle with a single device, i.e. providing Neary’s device with removable loops allows a user to choose the number and the position of the loops, in order to affect a desired aesthetic. Neary’s device is fully capable of being used for curling a user’s hair, thus customizing Neary’s device to increase or decrease a number of loops and/or the position of loops permits a user to make more effective use of the plurality of loops and or position the loops in a more comfortable/convenient location during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SARAH WOODHOUSE/Examiner, Art Unit 3772          

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772